 



Exhibit 10.4
SAFESTITCH, LLC
May 16, 2007
Re: Letter Agreement for Terms of Employment
Stewart B. Davis M.D.
3144 Gifford Lane
Miami, FL 33133
Dear Stewart,
The purpose of this Letter Agreement is to set forth the basic understanding
whereby you will become employed by SafeStitch, LLC and any successor companies
and entities as Chief Operating Officer (“COO”) at a starting salary of $130,000
per year. The term of this understanding is for one year.
In addition you will he awarded as soon as possible 50,000 stock options if
SafeStitch merges with a publicly traded company. These stock options will vest
25% a year over four years, with immediate vesting upon a change of control. In
the event that SafeStitch does not merge with such a public company, SafeStitch
shall grant an ownership share to you roughly equivalent to these stock options
that will be a minimum of 1/3 of one percent ownership in SafeStitch. For
example, if the merged company has 15.29 million shares, then 50,000 options
would equate to 1/3 of one percent of the company.
You will also be considered for yearly and other bonuses based on performance in
the form of additional cash compensation and/or additional stock options at
SafeStitch’s discretion.
You will receive health insurance and other employee benefits in accordance with
SafeStitch’s policies. You will also be entitled to a minimum of three weeks of
paid vacation per calendar year.
We look forward to you joining our company as soon as possible and we understand
that you will give a 2-3 week notice to your current employer. That would mean a
May 30 — June 6, 2007 start date.
If you are in agreement, please sign in the space below.



          SafeStitch, LLC
    /s/ Jeffrey G. Spragens     By:  Jeffrey G. Spragens,       Business
Manager/Member     

          I Agree to the foregoing terms of employment:
    /s/ Stewart B. Davis, M.D.     Stewart B. Davis, M.D.          



 

